THE COURT.
It appearing to the court by the certified copy of death certificate filed here that petitioner Stephen B. Dexter since the commencement of this action has died, and it further appearing that the sentences of the Superior Court of the County of Los Angeles that said petitioner pay certain fines imposed upon him by said court in the contempt proceedings to review which this proceeding was instituted have abated by reason of the death of said petitioner (17 C. J. S. 85, sec. 68, Blackwell v. State, 185 Ind. 227 [113 N. E. 723] , State v. Fletcher Trust Co., 211 Ind. 27 [5 N. E. (2d) 538] , Pino v. United States, 278 Fed. 479, and McGovern v. United States, 280 Fed. 73, 74), it is *406hereby ordered that this proceeding be and the same is hereby dismissed on the ground that the questions involved therein have become moot.